Citation Nr: 1451735	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-17 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an initial schedular rating in excess of 50 percent for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.

2.  Entitlement to an initial schedular rating in excess of 20 percent for spondylosis cervical spine, status post C6-C7 fusion.

3.  Entitlement to an initial schedular rating in excess of 30 percent for cervicogenic migraine headaches.

4.  Entitlement to service connection for bilateral ulnar nerve lesion at the elbow, claimed as bilateral upper extremity radiculopathy and numbness, to include as secondary to service-connected spondylosis cervical spine, status post C6-C7 fusion.

5.  Entitlement to an extraschedular rating for service-connected psychiatric disorder, cervical spine disorder and migraine headaches.

6.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to April 1996.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  A December 2010 rating decision granted service connection for PTSD, with a 50 percent disability rating, and granted service connection for spondylosis cervical spine, with a 20 percent disability rating.  An August 2012 rating decision granted service connection for cervicogenic migraines, with a 30 percent disability rating, and denied service connection for bilateral ulnar nerve lesion at the elbow.  

In April 2013 and January 2014, the Veteran submitted additional evidence accompanied by waivers of initial RO consideration.  In light of the waivers accompanying this additional evidence, the Board will consider such evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2014).

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence at least suggests that the Veteran may be unemployable due to symptoms of his service-connected disabilities, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entirety of the appeal period, the Veteran's acquired psychiatric disorder, to include PTSD and depressive disorder, has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: disturbances of motivation and mood, difficulty in establishing and maintaining effective relationships, irritability, insomnia, depression, and isolation.

2.  The Veteran's spondylosis cervical spine, status post C6-C7 fusion, has been manifested by forward flexion of the cervical spine limited to, at worst, 25 degrees, and a combined range of motion of the cervical spine limited to, at worst, 165 degrees, with no evidence of ankylosis or incapacitating episodes requiring medically prescribed bed rest.  

3.  The evidence of record demonstrates that the Veteran's chronic migraine headaches more closely approximate frequent completely prostrating and prolonged attacks productive of economic inadaptability.

4.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral ulnar nerve lesion at the elbow is causally related to his service-connected cervical spine disability.



CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 50 percent for an acquired psychiatric condition, to include PTSD and depressive disorder, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2.  The criteria for an initial schedular rating in excess of 20 percent for spondylosis cervical spine, status post C6-C7 fusion, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2014).

3.  The criteria for an initial schedular rating of 50 percent, but no higher, for service-connected chronic migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2014).

4.  The criteria for service connection for bilateral ulnar nerve lesion at the elbow as secondary to the service-connected cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

As the Board's decision to grant service connection for bilateral upper extremity radiculopathy and numbness as secondary to the service-connected cervical spine disability is completely favorable, no further action with respect to that issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the increased rating issues arise from the initial award of service connection.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, because the June 2010 and July 2012 notices that were provided before service connection was granted were sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA and private treatment records, VA examination reports, Social Security Administration (SSA) records, and lay statements from the Veteran and the Veteran's family and friends.  Moreover, the Veteran has not identified any relevant, available records that have not been obtained.

The Veteran was provided with VA examinations in September 2010, July 2012, August 2012, and September 2012.  The Board finds that the VA examination reports are adequate because the examiners conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

A. Acquired Psychiatric Disorder

The Veteran contends that he is entitled to a higher initial disability rating for his acquired psychiatric disorder, which is currently rated at 50 percent.

The Veteran's acquired psychiatric disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014) for PTSD.  Under the General Rating Formula For Mental Disorders, to include PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  According to the American Psychiatric Association's DSM-IV, GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).

In January 2010, the Veteran underwent a mental health evaluation in order to establish care at VA.  He reported feeling depressed for years with symptoms of poor sleep, social isolation, anxiety, irritability, and lack of hope.  The Veteran reported that his sleep had been impaired for years and that he only slept about four hours a night.  On mental status examination, the Veteran was alert and oriented to person, place, time, and circumstances.  His speech was understandable and clear, and he was able to organize his thoughts and communicate without noticeable problems, although he reported that he had trouble thinking clearly at times.  His affect was congruent with content and blunted and controlled.  His mood was stable and he denied psychosis.  The Veteran's judgment was mildly impaired and his insight was impaired.  The Veteran denied suicidal ideation, but reported that he does not care if he lives or dies.  He was diagnosed with ongoing depressive symptoms, rule-out PTSD, and assigned a GAF score of 55.

In February 2010, the Veteran underwent a behavioral health initial assessment.  He reported that his mood had been poor and that he was having sleeping problems.  On mental status examination, the Veteran's appearance was casual and his demeanor was guarded.  He made fair eye contact.  His mood was sullen and his affect was restricted.  His thought process was linear and his insight was fair.  The Veteran denied anxiety or panic attacks, but reported mood changes and anger/irritability.  He denied delusions and hallucinations, as well as suicidal or homicidal ideation.  He was diagnosed with depressive disorder, rule-out PTSD and assigned a GAF score of 60.

Also in February 2010, the Veteran began regular counseling at VA.  On his first visit, he presented with depressed affect.  He reported poor sleep, but denied suicidal ideation.  He was assigned a GAF score of 55.  On a second February 2010 visit, the Veteran was alert and pleasant, and his affect was brighter.  He smiled occasionally and had more energy in his voice.  He reported that he had a better week.  He was assigned a GAF score of 57.  On his third February 2010 visit, the Veteran reported that he felt that he was getting better.  He was alert and pleasant with a positive outlook.  He was assigned a GAF score of 67.

In March 2010, the Veteran was pleasant and cooperative, with no evidence of thought disorder or psychosis.  His mood was depressed, his memory was intact, and his insight and judgment were good.  He was assigned GAF scores of 65 and 60.  In April 2010, the Veteran's mood was more sullen and he reported an increase in dreams.  He was assigned GAF scores of 55 and 60.  

In May and June 2010, the Veteran reported no significant changes in his mood.  He reported violent dreams about three times a week.  He reported that his relationship with his wife was good, but that he was still isolative.  He was assigned GAF scores of 57, 60, and 63.  In July 2010, the Veteran's mood was fair and his affect was "sullen but with some variation, makes jokes and smiles."  He reported that his sleep had been fair.  He was assigned a GAF score of 65.

In August 2010, the Veteran reported that he felt better emotionally, but his sleep remained poor.  His mood was fair and his affect was brighter.  He was assigned a GAF score of 65.  In September through December 2010, the Veteran reported no significant changes in mood, and he was assigned GAF scores of 65.

Also in September 2010, the Veteran underwent an initial psychiatric evaluation.  He presented with a chief complaint of not sleeping well and mood swings.  He reported that he has become more antisocial and that he gets anxious when he is with people.  The Veteran also reported that he has panic when he is around people, low energy, fast thoughts, and that everything around him seems bad.  He reported that when he is around people, he gets nauseous, sweaty, and shaky.  The Veteran also reported periods of irritability about three times a week.  On mental status examination, the Veteran's intellectual functioning was normal, and he was alert and oriented to person, place, time, and circumstance.  His speech was understandable and clear, and his affect was restricted.  His mood was dysphoric, and he had no psychotic processing or hallucinations.  He was assigned a GAF score of 55.

The Veteran next had counseling in January 2011, where he was assigned GAF scores of 55 and 60.  His last documented counseling session was in October 2011, where he reported increased irritability and dreams.  He also reported that he had recently gotten into a confrontation with someone.  On examination, he was fully oriented and was appropriately dressed and groomed.  There was no evidence of thought disorder or psychosis.  His mood was irritable, and his affect was sullen.  He denied suicidal or homicidal ideation.  His memory was intact and his insight and judgment were good.  He was assigned a GAF score of 55.

The Veteran was afforded a VA PTSD examination in September 2010.  The Veteran reported that he was tired of dealing with people and having ups and downs partly due to pain and somewhat due to traumatic memories.  He indicated that he had been married for five years and that he and his wife separated for a year, but they were recently back together.  He reported that his marriage is not as good as it was before the separation, but that he is trying to make it work.  The Veteran reported that he had no friends and that he could not do any physical hobbies.  He also reported occasional suicidal ideation.  The Veteran reported depressive episodes of two to three days in length where his interests will drop about 80 percent and he will not dress, but will just sit with the television on, not really watching it.  The Veteran also described re-experiencing memories, which caused severe distress and disruption of activities.  He also reported troubling dreams and avoidance.  The Veteran indicated that he has a strong sense of detachment, although he also reported having one good friend.

On mental status examination, the Veteran had fair grooming and casual dress.  He was cooperative, and there was no impairment of thought process or communication.  There was also no evidence of hallucinations or delusions, although he was noted as being frequently on guard.  His eye contact was fair, and his behavior was generally appropriate.  The Veteran was oriented to person, place, and time.  His memory was average and his speech was relevant and logical, but of low volume and monotone.  He described no panic attacks.  The examiner diagnosed the Veteran with moderate, chronic PTSD and depressive disorder, and she assigned the Veteran a GAF score of 59 for PTSD and 55 for depressive disorder.  The examiner concluded that the Veteran "suffers from [PTSD] which results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with routine behavior, given such symptoms as depressed mood, anxiety, chronic sleep impairment, mild memory loss."  

In December 2010, the VA examiner offered an addendum opinion regarding the Veteran's overall social and occupational functioning.  She indicated that "the overall GAF level associated with PTSD and depressive disorder should be 55, and the combination of these 2 disorders results in occupational and social functioning with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of mood, difficulty in maintaining effective work relationships, high anxiety."

The Veteran continued to receive VA treatment reflecting similar symptoms as seen in prior treatment records and the VA examination. 

The Veteran underwent another VA PTSD examination in September 2012.  The Veteran reported worsening PTSD symptoms including low mood from chronic pain and anxiety.  He reported that his marriage was better now.  He reported occasional suicidal ideation, but with no plan or strong urges.  On mental status examination, the Veteran appeared thin with disheveled hair, and he was very soft-spoken.  He also had general body trembling and blunted affect.  His comprehension was adequate, his mood was depressed, and his personality was avoidant.  He was cooperative, with low self-confidence.  

The examiner noted that the Veteran had irritability or outbursts of anger, difficulty concentrating, hypervigilance, depressed mood, anxiety, disturbances of motivation and mood, and difficulty establishing and maintaining effective work and social relationships.  The examiner indicated that the Veteran continues to suffer from PTSD, and opined that "the mental component of his overall disability remains about the same, through active involvement in mental health treatment."  She also summarized the Veteran's level of occupational and social impairment as "occupational and social impairment with reduced reliability and productivity."  She assigned a GAF score of 59 for PTSD and 55 for all disorders.  

The Veteran continued PTSD treatment through the VA system with GAF scores assigned from 55 to 65.

The Veteran submitted a statement in support of his claim in April 2013.  He indicated that he has trouble communicating with people and that he "hates people as a race."  He reported that when he would try to go to church, he would have panic attacks being around a group of people.  The Veteran also reported that he would have mood changes "like a light switch," and that he often found himself thinking of things that happened while in the service.  The Veteran noted that he did not sleep well.  

In a February 2013 statement, the Veteran's wife reported that the Veteran has changed in recent years, from being very outgoing to being reclusive.  She noted that the Veteran gets very easily irritated.  She also reported that the Veteran has one good friend that he visits and that he has a granddaughter with whom he can only visit briefly because of the pain in his neck.

In a March 2013 statement, the Veteran's friend reported that the Veteran's attitude since he returned from the military has changed dramatically.  He noted that the Veteran's social skills diminished, he became reclusive, and he had a very short fuse.  The Veteran's friend indicated that he visits the Veteran about once a week, but that they rarely go out in public.  

Having considered all the evidence of record and the applicable law, the Board finds that an evaluation in excess of 50 percent is not warranted at any time during the course of the appeal.  The record does not show that the Veteran has symptoms that have been so frequent and disabling as to result in occupational and social impairment with deficiencies in most areas.  

With respect to the areas of impairment listed in the 70 percent criteria, the Board finds that the evidence does not demonstrate deficiency in work as contemplated by the applicable rating criteria.  The Board notes that the criteria for ratings lower than 70 percent expressly contemplate some level of occupational impairment, such as the impairment shown by the evidence in this case, while the 70 percent rating contemplates difficulty in adapting to stressful circumstances, including work or a work like setting.  This degree of occupational impairment is not suggested by the evidence of record, which reflects that although the Veteran had some difficulties getting along with people while he was working, he held his last job for ten years and ultimately quit because of his physical disabilities.  Additionally, the evidence shows that while at his last job, the Veteran worked his way up to a management position, and that when he found that position too demanding, he went back to being a stock person, which further indicates his ability to adapt to stressful circumstances.

Nor does the evidence demonstrate a deficiency in family relations as contemplated by the 70 percent criteria.  As with occupational impairment, a degree of social impairment is contemplated by the 50 percent rating criteria.  The 70 percent rating elaborates on the concept of deficiency in family relations in that it notes an inability, not merely a difficulty, in establishing and maintaining effective social relationships.  In this case, the evidence shows that the Veteran was able to maintain some social interactions with family members, including his wife and a granddaughter.  Although the Veteran reported being socially isolated, he also stated that he has at least one good friend with whom he maintains contact and he has a supportive, long-term relationship with his wife.  Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships.  Therefore, the Board finds that the evidence does not depict a deficiency in family relations for purposes of satisfying the 70 percent rating criteria.

The Board also finds that the evidence does not demonstrate deficiencies in judgment or thinking, as the VA mental health treatment records repeatedly and consistently describe the Veteran as having fair to good judgment and insight, with appropriate thought content and processes.  Additionally, although the Veteran experienced sleep impairment, periods of irritability and anger, depression, anxiety, and somewhat blunted affect, there was no evidence of obsessional rituals, incoherent speech, impaired impulse control, or spatial disorientation.  

The Board finds further support for the assignment of a 50 percent rating in the September 2010 and September 2012 VA examiner's assessment that the Veteran's PTSD symptoms present an overall level of impairment that is moderate.  Additionally, the Board notes that the GAF scores that have been assigned in this case range from 55-65.  Many of these scores fall within the 51 to 60 range, indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social or occupational functioning (e.g., few friends, conflicts with peers and co-workers).  The qualitative descriptions from the above evidence are consistent with such GAF scores, and are consistent with a 50 percent rating. 

The Board's finding that the Veteran's disability does not meet the criteria for a 70 percent rating entails a finding that he does not meet the criteria for a 100 percent rating.  Total occupational and social impairment has not been shown.  As stated, the Veteran maintains social relationships with his wife and one close friend.  Similarly, his symptoms have not been manifested by persistent delusions or hallucinations, gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, disorientation to time or place, or memory loss of names of close relatives own occupation, or own name.  Further, both VA treatment records and the VA examinations show that the Veteran not exhibit intermittently illogical, obscure, or irrelevant speech; or spatial disorientation; or neglect of personal hygiene.  His judgment and insight were consistently noted as fair to good.  The Veteran's concentration was noted as fair and his short term and long term memory were grossly intact.  The Veteran repeatedly denied homicidal ideations, delusions, and hallucinations.  His thought content was also noted as having no evidence of perceptual disturbances.  The Veteran's communication skills were good and his understanding was intact.  No impairment of thought processes and communication was detected.  The Veteran also denied obsessive and ritualistic behavior.

The Board has considered a staged rating, but finds that the totality of the evidence shows a rating of 70 or 100 percent is not warranted at any point during the period on appeal. 

B. Cervical Spine Disability

The Veteran contends that he is entitled to a higher initial disability rating for his cervical spine disability, which is currently rated at 20 percent disabling under C.F.R. § 4.71a, Diagnostic Code 5243 (intervertebral disc syndrome).  This Diagnostic Code provides that intervertebral disc syndrome can be evaluated under either the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in a higher rating.

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.

Under the general rating formula, a 20 percent evaluation is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent evaluation is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

There are several notes set out after the diagnostic criteria, which provide the following: first, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is to 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note five provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Note six provides that disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2014).  
Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the cervical vertebrae and lumbar vertebrae are considered groups of minor joints ratable on a parity with major joints.  38 C.F.R. § 4.45 (2014).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

In the present case, the service treatment records show complaints of and treatment for neck pain.  The Veteran underwent a C6-7 anterior cervical discectomy without fusion in October 1994 while still on active duty.  He was noted as doing "extremely well" postoperatively with improvement in his triceps strength and complete resolution of his pain.  

Private treatment records show that the Veteran was treated for neck pain in October 2009.  He reported that he underwent a discectomy in the mid 90s and that he experienced neck pain to some degree since then.  He reported that the pain was worse in the last two years and markedly worst in the last week.  The Veteran described his neck pain as "excruciating."  Range of motion testing was not conducted, but x-rays showed marked straightening of the cervical spine. 

VA treatment records show that the Veteran was seen for neck pain with right arm pain and weakness in May 2010.  He reported that he underwent neck surgery in 1994 due to pain and "did well for a couple years after the surgery," but then the neck pain returned.  He reported constant pain and increased pain with activity.  On physical examination, the Veteran's stance and gain were normal, but his balance was poor.  He held his head "quite stiff," and there was tenderness to palpation of the lower cervical region C7 and above to mid-cervical.  Range of motion testing showed flexion to 25 degrees, extension to 30 degrees, left rotation to 30 degrees, and right rotation to 30 degrees.  Imaging showed cervical spine fusion C 6-7 and degenerative narrowing of C5-6 and C4-5.  

The Veteran underwent a VA spine examination in September 2010.  The Veteran reported constant cervical spine pain and stiffness, with occasional flare-ups of extreme pain.  The Veteran reported that he was able to conduct activities of daily living, including home chores, mowing the lawn, picking up around the house, driving, and activities such as video games.  The Veteran reported no incapacitating events in the past twelve months due to his cervical spine condition.  On physical examination, range of motion of the cervical spine was forward flexion to 35 degrees, extension to 30 degrees, left lateral flexion to 20 degrees, right lateral flexion to 20 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees.  Repetitive-use testing produced no change in range of motion, and there was no evidence of fatigue, weakness, lack of endurance, or incoordination.  There was also no ankylosis.  The examiner indicated that there was no clinical or objective evidence of additional limitation due to flare-ups beyond the measured and reported ranges.  The diagnosis was spondylosis, C6-C7 fusion.

The Veteran underwent another VA spine examination in September 2012.  He reported that his wife has to help him get out of bed and that he has flare-ups if he does too much sitting, lifting, or any excess of activity.  On physical examination, range of motion of the cervical spine was forward flexion to 35 degrees, extension to 45 degrees, left lateral flexion to 30 degrees, right lateral flexion to 30 degrees, left lateral rotation to 45 degrees, and right lateral rotation to 45 degrees.  Repetitive-use testing produced no change in range of motion.  The Veteran had functional loss after repetitive use due to less movement than normal and pain on movement.  Additionally, the Veteran had localized tenderness of the cervical spine, but no guarding or muscle spasm.  Muscle strength, reflex, and sensory testing were normal.  The Veteran had no radiculopathy or other neurologic abnormalities.  The examiner noted that the Veteran used a cane for ambulation constantly.  X-rays showed degenerative joint disease, but no nerve root compression.  The examiner indicated that the Veteran's cervical spine condition does not impact his ability to work.  The examiner concluded that there had been no change in the Veteran's cervical spine since May 2010 and indicated that the current severity of the neck condition was mild.  

In an undated statement, the Veteran described his 1994 diskectomy and indicated that he "was basically fine afterwards for a couple of years."  He reported that his neck and shoulders would become easily fatigued and sore, but he managed well with over-the-counter pain medications.  The Veteran reported that the pain and fatigue increased over the years and over-the-counter medications stopped working.  He also indicated that he missed many days of work because of his neck pain.  

A review of the Veteran's SSA records shows that he was awarded SSA disability beginning in April 2010 for, in part, cervical degenerative disc disease.  These records consist largely of duplicate copies of the Veteran's VA outpatient treatment records and examination reports.

Based upon the foregoing, the Board finds that the criteria for a rating in excess of 20 percent were not met during the initial rating period.  In order to warrant the next higher rating of 30 percent under the General Rating Formula, the evidence must show forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.   In this case, the Veteran has not demonstrated forward flexion of 15 degrees or less or favorable ankylosis.  Therefore, the Board finds that even with consideration of the Veteran's functional loss, the Veteran's disability picture does not meet the criteria described for a higher initial rating under the General Rating Formula.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 202.

Moreover, the evidence during the appeal period does not show complaints or findings of incapacitating episodes of intervertebral disc syndrome.  Accordingly, a higher rating is not assignable for the Veteran's cervical spine disability based upon the criteria for incapacitating episodes.   38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board also finds that a separate rating is not assignable for neurological abnormalities, as the VA examinations found no objective abnormalities associated with the Veteran's cervical spine disability.  However, the Veteran's bilateral upper extremity problems are addressed as a separate secondary service connection claim below.

The Board finds that the Veteran's lay assertions of experiencing increased pain in his cervical spine are found to be credible.  However, a rating higher than 20 percent is not assignable because his lay statements alone do not serve to show a level of impairment productive of forward flexion of the cervical spine 15 degrees or less, ankylosis, or incapacitating attacks during the period of the appeal.  

For the reasons set forth above, Board finds that the preponderance of the evidence is against the claim for a higher initial rating in excess of 20 percent for a cervical spine disability.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating in excess of 20 percent for the Veteran's cervical spine disability is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, 1 Vet. App. at 55.

C. Cervicogenic Migraine Headaches

The Veteran's cervicogenic migraine headaches are currently evaluated as 30 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 migraine headaches.  Diagnostic Code 8100 provides that migraine headaches with characteristic prostrating attacks occurring on an average once a month over the last several months are rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  Migraine headaches manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants a 50 percent disability rating.  Id.

In this case, the evidence of record shows that the Veteran's service-connected migraine headaches more closely approximate very frequent prostrating and prolonged attacks productive of some economic inadaptability.  In this regard, the July 2012 VA examination shows that the Veteran reported headaches occurring two to three times per month lasting two days.  He described the pain as debilitating and stated that he is unable to do anything when he gets a headache.  He reported that alleviating factors include rest in a quiet, dark room.  The Veteran indicated the following symptoms associated with his headaches: nausea, sensitivity to light, sensitivity to sound, and dizziness to the point of feeling unstable.  The VA examiner opined that the Veteran has very frequent prostrating and prolonged attacks of migraine headache pain.  

Additionally, the Veteran submitted a headache diary documenting the thirty day period from November 14, 2013 to December 14, 2013.  During this period, the Veteran suffered from twelve headaches, all of which affected his activities, with some lasting all day and requiring bed rest.  

In an April 2013 letter, a private physician opined that the Veteran's headaches are so severe that he would miss a minimum of 2-3 days of work per month.  Further, a private vocational consultant opined, after reviewing the claims file, that the Veteran's headaches place severe limits on his activities and support an inability to work on a sustained basis.  

Based on this evidence, the Board finds that the Veteran's headaches are manifested by very frequent prostrating and prolonged attacks.  The Board also finds that missing work approximately 2-3 days per month results in at least some economic inadaptability.  VA regulations provide that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for the rating.  38 C.F.R. § 4.7.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's disability picture more closely approximates a 50 percent disability rating for the entire appeal period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

By way of this decision, the Veteran is currently in receipt of the maximum schedular evaluation available for his disability.  A rating in excess of 50 percent is not available under any other provision of the rating schedule that is relevant.  The Board has carefully reviewed the rating schedule and finds no other Diagnostic Code that would provide a basis to grant a higher evaluation for this disorder.  In essence, the Veteran currently has the highest possible schedular rating provided for migraine headaches.  

The Board has considered whether staged ratings are appropriate.  The overall evidence indicates that his symptoms have not fluctuated materially to warrant a staged rating.  As such, the Board will not assign a staged rating.  

III. Service Connection

The Veteran contends that he currently suffers from bilateral upper extremity disorders that are caused by his service-connected cervical spine disability.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In the present case, the record shows diagnoses of bilateral ulnar neuropathy, right side radiculopathy, bilateral radial neuropathy, and bilateral radiculopathy.  Thus, there is evidence of a current disability.  Additionally, as noted above, the Veteran has a service-connected disability of spondylosis cervical spine, status post C6-C7 fusion.  

The question then becomes whether a nexus, or relationship, between the Veteran's current disability and the Veteran's service-connected disability has been shown.  The evidence contains conflicting opinions regarding the Veteran's bilateral upper extremity disorders and its relationship to his service-connected cervical spine disability.

In this regard, a September 2010 VA examiner opined that the Veteran's bilateral radial neuropathy "may be a residual of his previous cervical injury," and that, although there was no convincing electrodiagnositc evidence to clearly indicate a cervical radiculopathy in the bilateral upper extremities, "cervical radiculopathy cannot be completely ruled out, especially in the lower cervical spine." 

A July 2012 VA examiner diagnosed the Veteran with incomplete bilateral ulnar nerve lesions, at the elbow, of moderate severity and opined that this condition "is not caused by or related to the veteran's SC condition of cervical spine spondylosis status post C6-7 fusion."  The examiner further stated that "[b]ased on the results of the EMG/NCS performed 7/30/2012, it is this examiner's medical opinion that there is no objective or electrical evidence of a cervical radiculopathy caused by or related to the veteran's SC condition of cervical spine spondylosis status post C6-C7 fusion."

In a November 2013 letter, a private physician opined that "it is almost certain he has radiculopathy from his service connected neck."  The physician reviewed the Veteran's claims file and interviewed the Veteran.  The physician explained that it is important to note that the Veteran's fusion at C6-7 was not surgically performed but was spontaneously fused.  He further explained that when a spontaneous fusion occurs, the body deposits calcium in an attempt to repair the damaged area, and, over time, it is not unusual for the calcium to eventually start to displace the nerves as they exit the spine.  This process is in contrast to a surgically performed fusion, wherein the surgeon takes great care to protect the nerves as they exit the spine.  The physician further stated that the history of the Veteran "is consistent with calcium deposits putting pressure on the exiting nerves."  The physician also explained that it is also clear that the Veteran has radiculopathy because other explanations for his upper extremity disorders have been excluded.  Finally, the physician indicated that it appeared that the July 2012 examiner, who gave a negative nexus opinion, incorrectly thought that the Veteran was surgically fused, which may have affected the diagnosis and nexus opinion.  

The Board finds that the positive and the negative opinions put the evidence in relative equipoise as to whether the Veteran's bilateral upper extremity disorder is caused by his service-connected cervical spine disability.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that entitlement to service connection for bilateral ulnar nerve lesion at the elbow is warranted as secondary to service-connected cervical spine disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A schedular rating in excess of 50 percent for an acquired psychiatric disorder is denied.  

A schedular rating in excess of 20 percent for spondylosis cervical spine, status post C6-C7 fusion is denied.  

A schedular rating of 50 percent, and no higher, for service-connected migraines is granted, subject to the laws and regulations governing the payment of monetary awards.

Service connection for bilateral ulnar nerve lesion at the elbow, as secondary to service-connected cervical spine disability, is granted.


REMAND

Pertinent to a potential TDIU claim, as noted in the introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  The Board notes that the RO adjudicated the issue of a TDIU in the December 2012 supplemental statement of the case (SSOC).  However, further development is necessary for a fair adjudication of such claim, especially in light of the Board's grant herein of service connection for bilateral ulnar nerve lesion at the elbow.

Evidence on file indicates that the Veteran may have left his job due to his service-connected disabilities.  See July 2012 VA Headaches examination report; September 2012 VA PTSD examination report; SSA records.  Further, in an April 2013 brief, the Veteran's representative requested that TDIU be considered as a part of the Veteran's claim for increased ratings for service-connected acquired psychiatric disorder and spondylosis cervical spine.  The Veteran also submitted additional evidence regarding his employability.  The Board acknowledges that the RO sought verification as to whether the Veteran was pursuing a TDIU claim.  However, in light of the additional evidence and argument submitted subsequent to the December 2012 SSOC, the RO should once again seek clarification and further develop this claim.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim.  In addition, the AOJ should obtain a VA examination and opinion on the matter.

The development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Updated VA treatment records must also be obtained.  

Accordingly, these issues are REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  Obtain and associate with the claims file all updated VA treatment records.

3.  After the above development has been completed, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file.  The examiner should conduct any appropriate tests and studies in order to determine the nature and extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities. 

In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  A complete rationale for any opinion offered should be provided.

4.  Finally, readjudicate the claim for a TDIU and an extraschedular rating.  If a claim remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


